ASSIGNMENT AND ASSUMPTION ON AGREEMENT AMONG BLUE EARTH SOLUTIONS, INC., DATAMEG
CORPORATION, AMERICAN MARKETING & SALES, INC., AND THE PRINCIPAL SHAREHOLDERS.


This Assignment and Assumption Agreement is dated as of March 17, 2009 (the
“Agreement”), between Blue Earth Solutions, Inc., a Nevada corporation (“Buyer”
or “Blue Earth”), Datameg Corporation, a Delaware corporation (“Datameg” or
“Seller” or “Parent Maker”), American Marketing & Sales, Inc., a Massachusetts
corporation (the “Company” or “American Marketing”) and Leonard J. Tocci, Lynel
J. Tocci, Leanne J. Whitney, and Linnea J. Clary. Leonard J. Tocci
(collectively, the “Principal Shareholders”).  This Assignment and Assumption
Agreement is entered into on the basis of the following facts, understandings
and intentions of the parties.


RECITALS


A. On November 28, 2007,  Datameg Corporation, a Delaware corporation
(“Datameg”), American Marketing & Sales, Inc., a Massachusetts corporation (the
“Company”) and Leonard J. Tocci, as the duly authorized representative of the
Principal Shareholders, entered into a Secured Promissory Note (the “Note”), a
true and correct copy of which is attached hereto as Exhibit A. The Note was
entered into as part of the purchase agreements and as consideration for
Datameg’s purchase of all of the outstanding stock of the Company.


B. As of December 31, 2008, the amount of additional principal cash loans made
by the Company to Datameg or its subsidiaries is $1,178,000 with interest due in
the amount of $240,000, bring the total amount due on the Note as of December
31, 2008 to $1,418,000.


C. In addition to the Security mentioned in the Note, Datameg secured further
cash loans from the Company by delivering to the Principal Shareholders’
attorney the stock certificate, stock power and  UCC-1 filing representing its
ownership of all of the outstanding shares of Datameg’s wholly owed subsidiary,
NetSymphony Corporation.


D. The term of the Note ends on November 28, 2009 as does that certain Maker and
Holder’s Election as defined in the Note.


E. Pursuant to a Stock Purchase Agreement of even date herewith, Buyer seeks to
purchase the Company from Seller, in part by assumption of the Note, which
assumption requires the consent of Leonard J. Tocci as representative of the
Principal Shareholders. Buyer and Seller are each willing to compensate the
Principal Shareholders for consenting to: (1) the sale, (2) the assumption, (3)
an extension of the Note term for one year, (4) the release of the Security
interest in NetSymphony stock, (5) the continuation of the 60 day acceleration
provision for payment of the Note and (6) the election to the Principal
Shareholders to receive, for now, cash payment for principal and interest due on
the Note subject to Principal Shareholders right to convert said amounts to
Buyer’s commons shares at their subsequent election.


F.  Upon transfer of ownership of the Company to Buyer, Seller shall assign and
Buyer shall assume all of Seller’s rights, interest and obligations set forth in
Note and give UCC-1 and other notice of the Principal Shareholders’ continuing
rights in the Note Security less NetSymphony Corporation’s stock certificate.
 
 
 

--------------------------------------------------------------------------------

 


NOW THEREFORE, AND SUBJECT TO THE CLOSING of the sale of the Company pursuant to
the Stock Purchase Agreement (the “Closing”), the Parties agree as follows:


1. Consideration.  In consideration of this Agreement and at the Closing,
Datameg shall deliver to the Principal Shareholders from escrow 15 million
Datameg common shares now held under the terms of the Note and Buyer shall
deliver to the Principal Shareholders 400,000 (restricted with piggy-back
registration rights) common shares of Buyer’s common shares.


2. Assignment and Assumption. Seller, the Parent Maker, assigns and Buyer
assumes the rights, interest and obligations of the Seller set forth in the Note
and, except as otherwise provided herein, agrees to be bound by each and all of
the terms and provisions of the Note as though the Note had originally been
made, executed and delivered by Buyer.


3. Consents and Releases. The Principal Shareholders consent to the sale of the
Company by Seller to Buyer under the terms of the Stock Purchase Agreement. The
Principal Shareholders consent to the assignment to Buyer of the Note, and
hereby release Seller from all obligations thereunder. The Principal
Shareholders hereby release their Security interest in NetSymphony stock for
payment of the Note and shall take all reasonable steps to return said stock to
Datameg from escrow and give notice of said release in a UCC-1 filing.
.
4. Amendments to the Note.


 
a.
The term of the Note is extended to November 28, 2010.

 
b.
The Holder of the Note shall have the right to immediate payment of all amounts
due on the Note on 60 days written notice. Exercise of this right shall not be
stayed pending Closing.

 
c.
The election provisions of the Note notwithstanding, the Principal Shareholders
shall be paid in cash for all amounts due them under the Note.

 
d.
From time to time, the Shareholders shall have the right, in whole or in part,
to convert amounts then due on the Note to Buyer’s common shares at a price of
Six Dollars ($6.00) per share.

 
e.
Post closing, the American Marketing shall be considered to have two operating
divisions: the  “Base Division” and the “Synergy Division.”  The term “Base
Division” means American Marketings’ operations attributable to its pre-closing
customers plus increased operations attributable to its post-closing future
customers other than its post closing future customers directly secured by Blue
Earth for American Marketing. The term “Synergy Division” means American
Marketings’ operations attributable to post closing future customers directly
secured by Blue Earth for American Marketing. Subject to American Marketings’
overall operating capital needs, Blue Earth shall be entitled to withdraw from
time to time excess operating capital attributable to the Synergy Division. At
all times, operating capital for the Base Division shall remain as part of the
security for payment of the Note. American Marketing shall maintain only such
additional records as reasonably required to compute excess operating capital
attributable to the Synergy Division.



 
2

--------------------------------------------------------------------------------

 
 
5. Buyer’s Notice of Security for Note. Buyer shall give UCC-1 and other notice
of the Principal Shareholders’ continuing rights in the Note Security less
NetSymphony Corporation’s stock certificate.


6. Successors and Assigns. 'I'his Agreement applies to, inures to the benefit of
and binds all Parties of this Agreement and their respective successors, assigns
and legal representatives.


7. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the rights and obligations described in this Agreement
and supersedes all prior agreements or understandings, whether oral or written.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
above written.


ASSIGNOR and PARENT MAKER:
Datameg Corporation
 
 
 
By: /s/ James Murphy
       James Murphy, President and CEO
ASSIGNEE:
Blue Earth Solutions, Inc.
 
 
 
By: /s/ Paul Slusarczyk
       Paul Sluarczyk, President
   
THE COMPANY:
American Marketing & Sales, Inc.
 
 
By: /s/ Leonard J. Tocci
       Leonard J. Tocci, President
HOLDERS’ CONSENT TO ASSIGNMENT:
Principal Shareholders
 
 
By: /s/ Leonard J. Tocci
       Leonard J. Tocci, as their Representative



